Case 5:18-cv-02643-MWF-KK Document 58-5 Filed 12/18/19 Page1of7 Page ID #:563

EXHIBIT E
—

meee
BRR BEBO e es

0 oO YN A tw FS ww h

} an individual doing business as FAIRWAY

Case 5:18-cv-02643-MWF-KK Document 58-5 Filed 12/18/19 Page 2of7 Page ID #:564

William Litvak, Esq, (SBN 90533)

Eric P, Markus, Esq (SBN 281971)
DAPEER, ROSENBLIT & LITVAK, LLP
11500 W. Olympic Blvd., Suite 550

Los Angeles, CA 90064

Telephone: (310) 477-5575

Facsimile: (310) 477-7090

Attorneys for Plaintiffs,

TARA ANN BARTOLI, BRETT THOMAS
BARTOLI, TARA ANN BARTOLI as Guardian
ad litem for M.B., and TARA ANN BARTOLI as
Guardian ad litem for L.B.

UNITED STATES DISTRICT COURT
‘CENTRAL ss OF CALIFORNIA

FARA ANN BARTOLI, an individual; BRETT) Case No. 5:18-CV-02643-MWE-KK
THOMAS BARTOLI, an individual, TARA |
ANN BARTOLI as Guardian ad litem for

M.B., and TARA ANN BARTOLI as Guardian | PLAINTIFFS’ REQUEST FOR

ad litem for L.B. PRODUCTION OF DOCUMENTS AND
THINGS TO DEFENDANT CANDICE
Plaintiffs, ELAINE WILLIAMS, SET ONE
t
v. Time/Place for Inspectio
Date: September 9, 2019
RANCHO CALIFORNIA RV RESORT Time: 10:00 a.m,
OWNERS ASSOCIATION, a California Place: Dapeér, Rosenblit & Litvak, LLP
nonprofit mutual benefit corporation; DESERT 11500 West Olympic Blvd.
RESORT MANAGEMENT, INC., a California | Suite 550
corporation; CARI BURLEIGH, an individual, : Los Angeles, CA 90064

CANDICE ELAINE WILLIAMS, an
individual doing business as FAIRWAY
ASSOCIATES; KIMBERLY LYNN BACA,

ASSOCIATES; and, DOES 1 through 10,

 

inclusive,
Defendants.
"PROPOUNDING PARTY: Plaintiffs TARA BARTOLI, et al.
RESPONDING PARTY: Defendants, CANDICE ELAINE WILLIAMS
SET NUMBER: ‘ONE (1)

REQUEST FOR PRODUCTION OF DOCUMENTS AND THINGS (FRCP 34)

 

 

1

 
Oo 2 YAN ON fk WY Ne

meme
PNR PRP BBE B SG ea awe Y YP TS

Case 5:18-cv-02643-MWF-KK Document 58-5 Filed 12/18/19 Page 3o0f7 Page ID #:565

12. Identify and produce all segregable portions of any responsive document to which a
claim of privilege, attorney work product, or other basis for withholding the document does not apply.

13. These Requests for Production of Documents are continuing in character so as to
require you to promptly amend or supplement your response if you discover or obtain further materials
in accordance with FRCP 26(e).

14. If any document requested herein has been lost, discarded, or destroyed, please furnish a’
list identifying each such document as completely as possible including, without limitation, the
following information: its author and addressée, each person to whom copies of the document were
furnished or to whom the contents thereof were communicated, a comprehensive summary of the
substance of the document, the date (or approximate date) of its disposal, the manner of its disposal,

the reason for its disposal, the person authorizing its disposal, and the person disposing of the

§ document.

DEFINITIONS

1. As used herein, the term “Answer” shall mean and refer to Answer you filed in this
action in response to the Complaint.

2. As used herein, the term “Complaint” shall mean and refer to the Complaint filed in this.
action.

3. As used herein, the terms “concerning,” “relating to,” “reflecting,” or “regarding” shall
mean and refer to involving, pertaining to, constituting, comprising, containing, setting forth, showing,
disclosing, describing, explaining, evidencing, summarizing, or bearing upon.

4. As used herein, the term “document” shall include all matters defined by Rule 1001 of —

4 the Federal Rules of Evidence.

5, As used herein, the term “DRM” shall mean and refer to Desert Resort Management,

Inc., including its owners, officers, directors, members, managers, employees, staff, agents, and any

| and all other persons acting or purporting to act on its behalf or in concert with it, including but not

limited to Cari Burleigh.
6. As used herein, the term “familial status” shall mean and refer to the status of being a
pregnant woman, or an individual who is in the process of securing legal custody of an individual

under 18, or a parent or person having legal custody, or the designee of a parent of person having legal
REQUEST FOR PRODUCTION OF DOCUMENTS AND THINGS (FRCP 34)

 

 

 

4
10
11
12
13
14
15

16

\7
18

19

20
21
22
23
24
25
26
27
28

Oo Oo WA Ww fF WwW KN

Case 5:18-cv-02643-MWF-KK Document 58-5 Filed 12/18/19 Page 4of7 Page ID #:566

custody, of one or more individuals who are under 18 years of age and domiciled with that parent,
person or designee.

7. As used herein, the term “HOA” shall mean and refer to the Rancho California RV
Resort Owners Association, including its boards, members, managers, employees, staff, agents, and
any and all other persons acting or purporting to act on its behalf or in concert with it.

8. As used herein, the term “person” includes both singular and plural, and refers to any
natural person, firm, association, partnership, joint venture, corporation or any other group or
combination acting as a unit or other entity, and the agents, servants, employees and representatives
thereof.

9, As used herein, the terms “policy” and “policies” shall mean and refer to both written or
formal rules, as well as practices of general applicability that may not have been reduced to writing or
otherwise formalized.

10. As used herein, the term “Rule” shall mean and refer to the rule, set forth at page
FAIRWAY 000004 of your Initial Disclosures in this case, that provides, “No person under 18 years of
age, while occupying a Unit in the resort, shall be enrolled in any school (including home schooling).”

11, As used herein, the term ‘“‘site” shall mean and refer to any RV site and/or any and all
structures appurtenant thereto.

12. As used herein, the term “Subject Property” shall mean and refer to Rancho California
RV Resort, located at 45525 Highway 79 South, Aguanga, CA 92536.

13. As used herein, the terms “you,” “your,” and “yours” shall mean and refer to Candice
Elaine Williams, individually and doing business as Fairway Associates, and shall include any of her
agents, employees, partners, joint ventures, and any and all other persons acting or purporting to act on
her behalf or in concert with her, including but not limited to any and all agents, employees, partners,

members, managers, and joint ventures of Fairway Associates.

DOC NT REQUESTS

REQUEST NO. 1:

All documents you reviewed or relied on when drafting your Answer to Plaintiffs’ Complaint.
if
if

REQUEST FOR PRODUCTION OF DOCUMENTS AND THINGS (FRCP 34)

 

 

 

5
wo fo NY KN Ww & WwW DH

; Nw — — boot — aan — — bod, — ray

Case 5:18-cv-02643-MWF-KK Document 58-5 Filed 12/18/19 Page5of7 Page ID #:567

William Litvek, Esq. (SBN 90533)

Eric P. Markus, Esq. (SBN 281971)
DAPEER, ROSENBLIT & LITVAK, LLP
11500 W. Olympic Blvd., Suite 550

Los Angeles, CA 90064

Telephone: (310) 477-5575

Facsimile: (310) 477-7090

Attorneys for Plaintiffs,

TARA ANN BARTOLI, BRETT THOMAS
BARTOLI, TARA ANN BARTOLI as Guardian
ad litem for M.B., and TARA ANN BARTOLI as
Guardian ad litem for L.B.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

TARA ANN BARTOLI, an individual; BRETT
THOMAS BARTOLI, an individual, TARA
ANN BARTOLI as Guardian ad litem for
M.B., and TARA ANN BARTOLI as Guardian
ad litem for L.B.

Plaintiffs,

v.

RANCHO CALIFORNIA RV RESORT
OWNERS ASSOCIATION, a California
nonprofit mutual benefit corporation; DESERT
RESORT MANAGEMENT, INC.,, a California
corporation; CARI BURLEIGH, an individual;
CANDICE ELAINE WILLIAMS, an
individual doing business as FAIRWAY
ASSOCIATES; KIMBERLY LYNN BACA,
an individual doing business as FAIRWAY
ASSOCIATES; and, DOES 1 through 10,
inclusive,

 

 

Case No. 5:18-CV-02643-MWF-KK

PLAINTIFFS’ REQUEST FOR
PRODUCTION OF DOCUMENTS AND
THINGS TO DEFENDANT KIMBERLY
LYNN BACA, SET ONE

Time/Place for Inspection:

Date: September 9, 2019

Time: 10:00 a.m.

Place: Dapeer, Rosenblit & Litvak, LLP
11500 West Olympic Blvd.
Suite 550

Los Angeles, CA 90064

Defendants.
PROPOUNDING PARTY: Plaintiffs TARA BARTOLL, et al.
RESPONDING PARTY: Defendants, KIMBERLY LYNN BACA
SET NUMBER: ONE (1)

REQUEST FOR PRODUCTION OF DOCUMENTS AND THINGS (FRCP 34)

 

 

1

 
oy

ROO Sse

wo ot A Hw Ff WY ON

Case 5:18-cv-02643-MWF-KK Document 58-5 Filed 12/18/19 Page 6of7 Page ID #:568

12, Identify and produce all segregable portions of any responsive document to which a
claim of privilege, attorney work product, or other basis for withholding the document does not apply.

13. These Requests for Production of Documents are continuing in character so as to
require you to promptly amend or supplement your response if you discover or obtain further materials
in accordance with FRCP 26(e).

14. If any document requested herein has been lost, discarded, or destroyed, please furnish a
list identifying each such document as completely as possible including, without limitation, the
following information: its author and addressee, each person to whom copies of the document were
furnished or to whom the contents thereof were communicated, a comprehensive summary of the
substance of the document, the date (or approximate date) of its disposal, the manner of its disposal,
the reason for its disposal, the person authorizing its disposal, and the person disposing of the
document,

DEFINITIONS
1. As used herein, the term “Answer” shall mean and refer to Answer you filed in this

action in response to the Complaint.

2. As used herein, the term “Complaint” shall mean and refer to the Complaint filed in this
action.

3. As used herein, the terms “concerning,” “relating to,” “reflecting,” or “regarding” shall
mean and refer to involving, pertaining to, constituting, comprising, containing, setting forth, showing,
disclosing, describing, explaining, evidencing, summarizing, or bearing upon.

4, As used herein, the term “document” shall include all matters defined by Rule 1001 of
the Federal Rules of Evidence.

5. As used herein, the term “DRM” shall mean and refer to Desert Resort Management,

| Inc., including its owners, officers, directors, members, managers, employees, staff, agents, and any

and all other persons acting or purporting to act on its behalf or in concert with it, including but not
limited to Cari Burleigh.

6. As used herein, the term “familial status” shall mean and refer to the status of being a
pregnant woman, or an individual who is in the process of securing legal custody of an individual

under 18, or a parent or person having legal custody, or the designee of a parent of person having legal

REQUEST FOR PRODUCTION OF DOCUMENTS AND THINGS (FRCP 34)

 

 

 

4
wo SN DH tw SF YW LY

10
1
12
13
14
15
16
17
18
19

20

21

22!
23

24

20!

26
27
28

Case 5:18-cv-02643-MWF-KK Document 58-5 Filed 12/18/19 Page 7of7 Page ID #:569

custody, of one or more individuals who are under 18 years of age and domiciled with that parent,
person or designee.

7. As used herein, the term “HOA” shall mean and réfer to the Rancho California RV
Resort Owners Association, including its boards, members, managers, employees, staff, agents, and
any and all other persons acting or purporting to act on its behalf or in concert with it.

8. As used herein, the term “person” includes both singular and plural, and refers to any
natural person, firm, association, partnership, joint venture, corporation or any other group or
combination acting as a unit or other entity, and the agents, servants, employees and represetitatives
thereof.

9, As used herein, the terms “policy” and “policies” shall mean and refer to both written or

formal rules, as well as practices of general applicability that may not have been reduced to writing or

| otherwise formalized.

10. As.used herein, the term “Rule” shall mean and refer to the rule, set forth at page
FAIRWAY 000004 of your Initial Disclosures in this case, that provides, “No person under 18 years of
age, while occupying a Unit in the resort, shall be enrolled in any school (including home schooling).”

11. As used herein, the term “site” shall mean and refer to any RV site and/or any and all
structures appurtenant thereto.

12, As used herein, the term “Subject Property” shall mean and refer to Rancho California
RV Resort, located at 45525 Highway 79 South, Aguanga, CA 92536.

13. As used herein, the terms “you,” “your,” and “yours” shall mean and refer to Kimberly
Lynn Baca, individually and doing business as Fairway Associates, and shall include any of her agents,
employees, partners, joint ventures, and any and all other persons acting or purporting to act on her
behalf or in concert with her, including but not limited to any and all agents, employees, partners,
members, managers, and joint ventures of Fairway Associates,

DOCUMENT REQUESTS

All documents you reviewed or relied on when drafting your Answer to Plaintiffs’ Complaint.
if
Ht

REQUEST FOR PRODUCTION OF DOCUMENTS AND THINGS (FRCP 34)

 

 

 

5
